                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:17CR209

      vs.
                                                                 JUDGMENT
ANTONIO HATTIX,

                     Defendant.


       For the reasons stated in the Court’s Memorandum and Order of this date,

       IT IS ORDERED:

       1.     The Court has completed its initial review of the Defendant’s Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (§ 2255 motion), ECF No. 69;

       2.     The claims raised in the Defendant's § 2255 motion are summarily denied;

       3.     Because the Defendant has not made a substantial showing of the denial

of any constitutional right, the Court denies any certificate of appealability; and

       4.     The Clerk is directed to mail a copy of this Memorandum and Order to the

Defendant at his last known address.

       Dated this 3rd day of October, 2019.

                                                  BY THE COURT:
                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
